MEMORANDUM *
This case presents a sad story of an individual with three citizen children who was born in Japan, adopted by U.S. citizen parents, entered this country at the age of *723one, lived continuously in this country without ever leaving for the past forty-six years, did not know he was adopted until the age of twenty-six, and now is facing deportation to Japan (a country where he knows no one and does not speak the language) on the basis that he was convicted of two crimes of moral turpitude not arising out of a single scheme of criminal conduct and was convicted of an aggravated felony. Ebron claims that he cannot be deported because he is not an alien. He argues that he should be classified either as a citizen or a national of the United States.
Ebron is neither a citizen nor a national of the United States because he was not born in this country and because his parents began but did not complete the process of naturalizing him. Perdomo-Padilla v. Ashcroft, 333 F.3d 964, 971-72 (9th Cir.2008). Nor can a court provide him citizenship on the basis of alleged misleading information provided by an immigration officer. INS v. Pangilinan, 486 U.S. 875, 885, 108 S.Ct. 2210, 100 L.Ed.2d 882 (1988). Accordingly, his petition from the Board of Immigration Appeals is DISMISSED pursuant to 8 U.S.C. § 1252(a)(2)(C).

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.